DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status
Claims 1, 3, 7, 10-15, 18 and 20-24 are pending. Claims 11-14, 18, 20 and 21 are withdrawn. Claims 22 and 24 were amended to overcome an objection. Therefore, Claims 1, 3, 7, 10, 15 and 22-24 are presented for examination.

Election/Restrictions
Applicant elected without traverse 1) Group I, 2) ketotifen fumarate and 3) ofloxacin in the reply filed on 3/28/19.

Priority
This application is a 371 national stage of PCT/JP2016/081990 filed 10/289/2016 which claims priority to JP2015-213218, filed 10/29/2015.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 12/8/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 103
Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Maintained - Claims 1, 3, 7, 10, 15 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan et al. (US 2007/0265234 A1) in view of Trimming et al. (US 2001/0006968 A1) and Gurny et al. (US 2002/0002148). 

Claimed Invention
An external preparation for treatment of allergic disease involving a cornea or a conjunctiva comprising a combination of an ingredient (A) selected from the group consisting of ketotifen and pharmaceutically acceptable salts thereof; and a quinolone antibacterial agent as ingredient (B).

Prior art
Mahadevan teaches ophthalmic compositions. See abstract; Claims 18-32. The composition comprises one or more active pharmaceutical ingredients that are oxidatively unstable including, inter alia, ketotifen and ofloxacin. See Claim 26. Compositions containing ketotifen are preferred. See 0009; Claim 29; Examples 1-3. The treatment is for topical use and is in the form of liquids containing water, i.e., external aqueous liquid preparation (see instant claim 10).

While Mahadevan exemplifies ophthalmic compositions containing ketotifen, Mahadevan does not expressly teach the same composition also containing a quinolone antibacterial agent such as ofloxacin. 

Like Mahadevan, Trimming teaches the use of ophthalmic compositions for the eye. Trimming particularly teaches the use of ketotifen preparations for treating conjunctivitis. See Claim 1.

Similarly, Gurny teaches the use of ofloxacin. Gurny teaches ofloxacin provides antibacterial effect and can be used in aqueous formulations. See title; abstract. It may be used to treat infections and conditions such as conjunctivitis. See 0057.

However, one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Mahadevan teaches that the compositions may contain a combination of the pharmaceutical ingredients presented in a small list of 42 compounds useful in the ophthalmic compositions and Trimming teaches the use of ketotifen in preparations for treating conjunctivitis. Gurny further teaches that ofloxacin provides antibacterial effectiveness to ophthalmic solutions useful for treating conjunctivitis. Therefore, one of ordinary skill in the art would have found it obvious to incorporate ofloxacin into a composition containing ketotifen. The artisan would have had a reasonable expectation of success in making an ophthalmic solution containing ketotifen and ofloxacin. The artisan would have understood that ofloxacin would provide some antibacterial effect to the composition. Each ingredient is described as being useful in ophthalmic formulations for treating conjunctivitis of the eye. Therefore, one of ordinary skill in the art would have also found it obvious to create a third composition comprising both ingredients for the same purpose
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.

Response to arguments
Applicant argues that conjunctivitis has 2 causes: allergic causes and bacterial causes. Applicant states that the art must identify that the antibacterial agent claimed, ofloxacin, is useful for treating conjunctivitis caused by an allergic response in order for it to be combined with ketotifen. This is not persuasive. First, the current claims are not method claims. They are drawn to a composition containing ketotifen and ofloxacin. The prior art need not teach the same asserted use of the composition claimed by Applicant. Second, the primary reference, Mahadevan, states that stabilized ophthalmic compositions can be formulated containing a mixture of ingredients for treating the eye conditions including mixtures of antibacterial agents and antiallergenic agents. See 0009. Ketotifen is a preferred agent. See Id. Both ketotifen and ofloxacin are effective agents for treating conjunctivitis (see Trimming and Gurny), which by definition is an inflammatory response to a causal agent. Thus, as outlined in the rejection one of ordinary skill in the art would have reasonably found it obvious to incorporate ofloxacin into a composition containing ketotifen. The artisan would have had a reasonable expectation of success in making an ophthalmic solution containing ketotifen and ofloxacin. The artisan would have understood that ofloxacin would provide some antibacterial effect to the composition. Each ingredient is described as being useful in ophthalmic formulations for treating conjunctivitis of the eye. Therefore, one of ordinary skill in the art would have also found it obvious to create a third composition comprising both ingredients for treating conjunctivitis. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS E SIMMONS/            Examiner, Art Unit 1629         

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629